 In the Matter of BISHOP & COMPANY, INC.,andUNITED CRACKER,BAKERY, AND CONFECTIONERY WORKERS, LOCAL INDUSTRIAL UNIONNo. 212Case No. R-382.-Decided December 15, 1937Confectionery and CandyIndustry-Investigation of Representatives:con-troversy concerning representation of employees:rival organizations;refusalby employer to bargain with either in absence of proof ofmajorityrepresenta-tion-Unit Approprsatcfor CollectiveBargaining:production employees,exclud-ing "rush" season employees and thosecovered bycollective bargaining agree-ment with a union representing employees in a separate unit ; insufficientcommunity of interestfor collectivebargaining as a unit between regular and"rush" season employees;election to be conducted among those on pay rollof approximate last day of regular production-ElectionOrderedMr. David Persinger,for the Board.Newlin & Ashburn, by Mr. C. J. Harrison,of Los Angeles, Cal.;for the Company.Mr. Eli Epstein,for the United.Rosencrans d Emme,byMr. Otto J. Emme,of Los Angeles, Cal.,for the International.Miss Ida Klaus,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 20, 1937, United Cracker, Bakery, and ConfectioneryWorkers, Local Industrial Union No. 212, herein called the United,filed with the Regional Director for the Twenty-first Region (LosAngeles, California) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofBishop & Company, Inc., Los Angeles, California, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On September 22, 1937, theUnited filed, in the same manner, an amended petition containingmore detailed statements in support of its original allegations.OnSeptember 25, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article'514 DECISIONS AND ORDERS515III, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On October 19, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theUnited, upon Bakery & Confectionery Workers' International Unionof America, Local 37, herein called the International, a labor organ-ization claiming to represent employees directly affected by the in-vestigation, and upon the Central Labor Council of Los Angeles,in which the International is represented.Pursuant to the notice,a hearing was held on November 1, 1937, at Los Angeles, California,before George W. Rochester, the Trial Examiner duly designated bythe Board.The Board, the Company, and the International wererepresented by counsel.The United was represented by one of itsorganizers.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAt the commencement of the hearing, a stipulation was enteredinto between counsel for the Board and counsel for the Company thatBishop & Company, Inc., is engaged in interstate commerce.In addition, we find the following :The Company,, a California corporation and a wholly-owned sub-sidiary of the National Biscuit Company whose principal plant andoffices are in New York, is engaged in the manufacture of confec-tionery, chocolate, cocoa, and peanut butter.Most of its raw ma-terials are derived from sources outside the State and purchased,upon requisition, by the purchasing department of the National Bis-cuit Company in New York; cocoa beans, from Africa and SouthAmerica; peanuts, from Georgia, Texas, Virginia, and North Caro-lina ; corn syrup, from Illinois.About ten per cent of its finishedproducts are sold for shipment outside the State, principally, toArizona and Hawaii.Advertising policies are formulated by theNational Biscuit Company and monthly reports of production andprice changes are made by the Company to the National BiscuitCompany. 516NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnited Cracker, Bakery, and Confectionery Workers, Local In-dustrialUnion No. 212, is a labor organization affiliated with theCommittee for Industrial Organization, admitting to its membershipallproduction employees of the Company, excluding teamsters,drivers, delivery men, shipping room, maintenance, office, clerical,and supervisory employees.Bakery & Confectionery Workers' International Union of America,Local 37, is a labor organization affiliated with the American Federa-tion of Labor.The record is silent as to the classes of the Com-pany's employees eligible for membership in this organization.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the Board's investigation, both the United and the Inter-national attempted to bargain collectively with the Company, eachcontending that it represented a majority of the production em-ployees.The Company refused to bargain collectively with either ofthem, stating that it had no knowledge that either represented amajority of such employees. It refused to accept an offer of proofof majority representation by the United, saying that that fact wouldhave to be ascertained by the National Labor Relations Board.Atthe hearing, the United repeated its contention, but offered no sub-stantiating proof, and the Company again refused to recognize theUnited as the representative of its employees, in the absence of suchproof.The Company's present refusal to recognize either of theseunions as sole bargaining agent tends to create resentment and dissat-isfaction among its employees who are members of the unions.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United contends, and the International does not deny, that theproduction employees, excluding teamsters, drivers, delivery men,shipping room, maintenance, office, clerical, and supervisory em-ployees, constitute the appropriate bargaining unit.Teamsters, de- DECISIONS AND OItDEItS517liverymen, drivers, and those employed in the shipping room arecovered by a written collective bargaining agreement between theCompany and the Bakery Drivers' Union of the - InternationalBrotherhood of Teamsters, affiliated with the American Federationof Labor.The United does not consider the maintenance, office, andclerical workers, nor the employees covered by the Bakery Drivers'agreement, as production employees, and there is no objection on thepart of the International to their exclusion.The testimony given at the hearing shows that the Company regu-larly employs about 100 production employees and that during thelast quarter of the year, its peak production season, it takes on extrapeople to handle its extraordinary business.These people are re-garded by the Company as "extras" and "make shift" and are dis-charged at the close of the rush season.About 25 per cent of theextras have returned from year to year for rush season work. TheUnited urges that, since the extra people are not considered regular,steady employees and do not, typically, return each year for seasonalemployment, the casualness of their relationship with the Companyshould exclude them from any election which the Board might orderin connection with the present investigation. It desires, therefore,1 hat the election be conducted among those in the appropriate unitwho were in the employ of the Company on September 22, 1937, thedate of the United's amended petition, and the date representing theapproximate end of the normal production season.We conclude thatthe difference in the employment relationship of the extra employeesand of those employed by the Company throughout the year is suchthat there is not a sufficient community of interest between thesegroups for collective bargaining as a unit.We therefore find that the regular production- employees of theCompany, excluding those hired for the October through Decemberseason, teamsters, drivers, delivery men, shipping room, maintenance,office, clerical, and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of, theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act}.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bishop & Company, Inc., Los Angeles, Cali-fornia, -within the meaning of Section 9 (c) and Section 2 (6) and-(7) of the National Labor Relations Act. 518NATIONAL LABOR RELATIONS BOARD2.The regular production employees of the Company, excludingthose hired for the October through December season, teamsters,drivers, delivery men, shipping room, maintenance, office, clerical, andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered to ascertainrepresentatives for the purposes of collective bargaining with Bishop& Company, Inc., Los Angeles, California, an election by secret ballotshall be conducted within a period of ten (10) days from the date ofthis Direction of Election, under the direction and supervision of th%Regional Director for the Twenty-first Region, acting in this matteras the agent of the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among the pro-duction employees of said company who were employed by it on Sep-tember 22, 1937, excluding teamsters, drivers, delivery men, shippingroom, maintenance, office, clerical, and supervisory employees, andexcluding also those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be represented,for the purposes of collective bargaining, by United Cracker, Bakery,and Confectionery Workers, Local Industrial Union No. 212, affiliatedwith the Committee for Industrial Organization, or by Bakery & Con-fectioneryWorkers' International Union of America, Local 37, or itssuccessor, affiliated with the American Federation of Labor, or byneither.-[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONDecember 23, 1937On December 15, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, inthe above-entitled proceeding, the election to be held within ten (10)days from the date of the Direction, under the supervision of theRegionalDirector for the Twenty-first Region, (Los Angeles,-California). DECISIONS AND ORDERS519United Cracker, Bakery and Confectionery Workers, Local Indus-trialUnion No. 212, the petitioner herein, with the agreement ofBakery and Confectionery Workers' International Union of Amer-ica, Local 37, intervenor herein, has requested the Board to defer theelection until some time during the first week of January 1938, whenthe lay-off of the seasonal workers will have been perfected, therebyfacilitating the conduct of the election among the employees in theappropriate unit.The Board hereby amends its Direction of Election by strikingout the words "within a period of ten (10) days from the date ofthis Direction of Election", and substituting therefor the words, "onor before January 8, 1938."Mn.DONALD WAKEFIELDSMITH took no part in the considerationof the above Amendment to Direction of Election.67573-38-vol. iV-34